Citation Nr: 1533799	
Decision Date: 08/07/15    Archive Date: 08/20/15

DOCKET NO.  14-00 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an extension of the delimiting date for Dependents' Educational Assistance (DEA) benefits under Chapter 35, Title 38, of the United States Code, beyond April 29, 2013.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1958 to July 1978.  The appellant is the Veteran's adult daughter.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an October 2013 determination of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which denied the appellant's delimiting date extension.  Jurisdiction is with the Montgomery, Alabama RO.

The appellant testified before the undersigned at an October 2014 video-conference hearing; a transcript of that hearing is of record.

In accordance with the appellant's motion dated in June 2015, this case has been advanced on the docket pursuant to 38 C.F.R. § 20.900(c) (2014).


FINDINGS OF FACT

1. The Veteran was rated as permanently and totally disabled due to service-connected disabilities effective April 14, 2004, and was notified of this rating April 5, 2005.

2.  The appellant was between the ages of 18 and 26 at the time of the Veteran's award of service-connected permanent and total disability. 

3.  The appellant was granted Chapter 35 educational benefits based on her status as a child of the Veteran; she elected April 5, 2005 as the beginning date of her period of eligibility for an award of educational assistance which ended April 5, 2013.

4.  The appellant turned 31 years of age in August 2010.  

5.  The April 5, 2013 delimiting date was extended by VA to April 29, 2013, to allow payment through the end of the appellant's term of study.


CONCLUSION OF LAW

The criteria for an extension of the delimiting date for DEA benefits under Chapter 35, Title 38, of the United States Code, beyond April 29, 2013, are not met.  38 C.F.R. §§ 3501, 3512 (West 2014); 38 C.F.R. §§ 21.3020, 21.3021, 21.3040, 21.3041 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Procedural Duties

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The United States Court of Appeals for Veterans Claims (Court) has held, however, that the VCAA notification procedures do not apply in cases where the applicable chapter of Title 38 of the United States Code contains its own notice provisions.  See Barber v. Principi, 16 Vet. App. 132, 138 (2002).  Rather, VA educational programs contain their own provisions that address notification and assistance.  See 38 C.F.R. §§ 21.1031 (duty to notify) and 21.1032 (duty to assist).

Under 38 C.F.R. § 21.1031(b) "if a formal claim for educational assistance is incomplete, or if VA requires additional information or evidence to adjudicate the claim, VA will notify the claimant of the evidence and/or information necessary to complete or adjudicate the claim and the time limit provisions of § 21.1032."  These provisions apply to DEA benefits under Chapter 35, Title 38, United States Code (Chapter 35 benefits).  38 C.F.R. § 21.3030 (2014).  In the present case, the Board acknowledges that no notice letter was sent to the appellant.

Despite this, the appellant was sufficiently advised in the November 2013 statement of the case (SOC) as to why she is not entitled to the extension of the delimiting date for Chapter 35 benefits beyond April 29, 2013.  To that end, the appellant's personal statements and hearing testimony demonstrate she has actual knowledge of what evidence is required to establish her claim.  See Vazquez-Flores v. Peake, 22 Vet. App. 37, 46-48 (2008), citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (Actual knowledge is established by statements or actions by the claimant or the claimant's representative demonstrating an awareness of what was necessary to substantiate his or her claim.).  Moreover, the appellant has presented argument in various statements and during her Board hearing.  Accordingly, the Board is satisfied the appellant was afforded a meaningful opportunity to participate effectively in the adjudication of her claim.  See Overton v. Nicholson, 20 Vet. App. 427 (2006).

The RO also has taken appropriate action to comply with the duty to assist the appellant with these claims by identifying and obtaining, to the extent possible, all relevant evidence necessary for an equitable resolution of these claims.  The appellant's VA educational documents are of record, as well as statements and documentation submitted by the appellant, including argument, correspondence, financial records, medical records, legal documents, and scholastic records.  The appellant has not alleged, and VA has not identified, any additional documentation that VA is capable of obtaining that is not already of record. 

During the October 2014 hearing, the appellant had an opportunity to provide testimony in support of her claim, facilitated by questioning from the undersigned.  The Board finds that no prejudicial error has been committed in discharging the hearing officer's duties under 38 C.F.R. § 3.103(c)(2) (2014).  See Bryant v. Shinseki, 23 Vet. App. 488, 498 (2010) (holding, in pertinent part, that the rule of prejudicial error applies in assessing any deficiency with respect to the hearing officer's duties under section 3.103(c)); see also See Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009).  The appellant did not raise any new issues at the hearing, and there is no indication that any outstanding evidence exists that might provide additional support for her claim.  See Bryant, 23 Vet. App. at 498.  Accordingly, the "clarity and completeness of the hearing record [is] intact" and no prejudicial error exists. See id.

Moreover, the appellant has not asserted during or since the hearing that VA failed to comply with 38 C.F.R. §§ 21.1031 or 21.1032 or otherwise identified any prejudice in the conducting of that hearing.  As such, the Board finds that the presiding VLJ complied with the duties set forth in sections 21.1031 and 21.1032, so that the Board may adjudicate the claims based on the current record.

In addition, the Board notes that the provisions of the VCAA are inapplicable in instances in which the law, and not the underlying facts or development of the facts, is dispositive of the matter.  See Smith v. Gober, 14 Vet. App. 227, 231-2 (2000); Mason v. Principi, 16 Vet. App. 129 (2002); see also Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994) (where application of the law to the facts is dispositive, the appeal must be terminated because there is no entitlement under the law to the benefit sought.).  In fact, the applicable notification and assistance procedures for educational assistance claims under 38 C.F.R. § 21.1031(b) and § 21.1032(d) emphasize that VA has no further duty to notify or assist the claimant when the undisputed facts render the claimant ineligible for the claimed benefit under the law.  Thus, the Board finds that no further action is necessary under the statutory and regulatory duties to notify and assist.


II.  Extension of Delimiting Date

The appellant asserts entitlement to an extension of the delimiting date for Chapter 35 benefits beyond April 29, 2013.  

Basic eligibility for Chapter 35 benefits is established in one of several ways, including being the child of a Veteran who has a total and permanent disability rating from a service-connected disability.  38 U.S.C.A. § 3501(a)(1)(A)(ii); 38 C.F.R. § 21.3021(a)(1)(iii).  Here, the appellant, who is the Veteran's daughter, applied for DEA benefits in October 2007.  The Veteran was granted entitlement to permanent and total disability effective April 14, 2004, with notification provided to him on April 5, 2005.  Accordingly, the appellant is an eligible person for DEA benefits under Chapter 35.  See 38 U.S.C.A. § 3501; 38 C.F.R. § 21.3021(a)(1)(i).

Each eligible person shall be entitled to educational assistance under Chapter 35 for a period not in excess of 45 months (or to the equivalent thereof in part-time training).  38 U.S.C.A. § 3511(a)(1).  

The eligibility period generally begins on the person's 18th birthday, or on the successful completion of the child's secondary schooling, whichever occurs first, and ending on the person's 26th birthday.  See 38 U.S.C.A. § 3512(a); 38 C.F.R. §§ 21.3040(a), 21.3041(a).  An exception to the general rule for a beginning date provides, in part, that if a permanent and total disability rating occurs after the eligible person's 18th birthday, but before their 26th birthday, then the period of eligibility shall end 8 years after the date that is elected by that person to be the beginning date of entitlement under 38 U.S.C.A. § 3511 or subchapter V of Chapter 35 of Title 38.  See 38 U.S.C.A. § 3512(a)(3); 38 C.F.R. § 21.3041(a)(2)(ii) (Subchapter V pertains to special restorative training and such an element is not applicable in this case.  See 38 U.S.C.A. §§ 3540 -3542; 38 C.F.R. § 21.3300.).  The period of eligibility ends with the earlier of the date the Veteran is no longer rated permanently and totally disabled or 8 years after the beginning date elected.  The eligible person can elect as a beginning date (1) the effective date of the permanent and total rating, (2) the date VA notifies the veteran of the rating, or (3) any date in between.  38 C.F.R. § 21.3041(a)(2)(ii).

The appellant was born in August 1979 and attained 18 years of age in August 1997; thus, she was between her 18th and 26th birthdays when the Veteran was determined to be permanent and totally disabled in April 2004.  The latest of the three possible eligibility dates was the date of notification.  Accordingly, April 5, 2005 was the date established as the beginning date, the date the Veteran was notified of his permanent and total rating, with the delimiting date falling 8 years later, on April 5, 2013.  See October 2007 Certificate of Eligibility (notifying the appellant that the April 5, 2005 was the most beneficial beginning date); November 2007 Certificate of Eligibility (notifying her that she "may only use benefits before April 5, 2013.  Generally, any remaining benefits can't be used for training on or after that date.").

In this regard, the Board notes that the delimiting date established by the RO was beyond the appellant's 31st birthday, which was in August 2010.  See 38 C.F.R. § 21.3040(d) (concerning the termination of eligibility); see also VAOPGCPREC  8-2004 (holding that regulatory provisions precluding eligibility beyond the child's 31st birthday were beyond the statutory authority of 38 U.S.C.A. § 3512, except in the situations specifically outlined in that statute).  

In certain situations, the delimiting date may be modified or extended beyond an eligible person's 26th birthday, but generally not past her 31st birthday.  38 U.S.C.A. § 3512; 38 C.F.R. § 21.3041(g).  The provisions of 38 C.F.R. § 21.3041(g) set forth the three exceptions.  


First, the period of eligibility ending date may be extended if an education program has been suspended due to conditions determined to be beyond the eligible person's control as listed at 38 C.F.R. § 21.3043.  If it is found that a suspension of a program of education was in fact due to conditions beyond the eligible person's control, then the ending date may be extended for the length of the period of suspension, but not beyond the eligible person's 31st birthday.  See 38 C.F.R. § 21.3041(g)(1).  

Second, if an eligible person's period of eligibility ending date occurs while the person is enrolled in an educational institution, VA may extend the period of eligibility in two circumstances:  (i) for a child enrolled in an educational institution that regularly operates on the quarter or semester system, the ending date may be extended to the end of the quarter or semester; or (ii) for a child who completes a major portion of a course while enrolled in an educational institution that operates under other than a quarter or semester system, the ending date may be extended to the end of the course, but not to exceed 12 weeks.  See 38 C.F.R. § 21.3041(g)(2).  Extensions under this provision may be made beyond age 31.  See id.   

The third and final exception allows a delimiting date extension where an eligible child is ordered to active duty or involuntarily ordered to full-time National Guard duty during her period of eligibility.  38 C.F.R. § 21.3041(h).  

It does appear that the appellant met the exception pertaining to the extension of eligibility to the end of a term (quarter or semester or end of course) in which the delimiting date falls.  See 38 C.F.R. § 21.3041(g)(2).  Here, as discussed, the original delimiting date was April 5, 2005.  However, the record reflects that, because the appellant was enrolled in a course at American Intercontinental University from March 25, 2013 through April 28, 2013, her delimiting date was extended to April 29, 2013, to coincide with the end of her course.  See January 2013 VA Enrollment Certification (reflecting her enrollment at American Intercontinental University); May 2013 VA Chapter 35 Education Award (listing a delimiting date of April 29, 2013).  Thus, her delimiting date was already extended "to the end of the course," which is the maximum extent allowable under 38 C.F.R. § 21.3041(g)(2)(ii).  

Unfortunately, there is no additional basis upon which to further extend this delimiting date beyond April 29, 2013.  

Here, the appellant contends that she was prevented from continuing her educational pursuits due to personal difficulties, including medical issues, personal and family obligations, and financial difficulties.  See, e.g., April 2013 Statement in Support of Claim; October 2013 Statement in Support of Appeal; October 2014 Board hearing Testimony.  Although these factors would certainly qualify her for an extension of her period of eligibility as a result of the suspension of a program of education due to conditions beyond her control, as outlined in 38 C.F.R. § 21.3043(g)(1), that provision allows for extensions only up to the eligible person's 31st birthday, which, as noted, occurred nearly 3 years prior to the April 2013 delimiting date.  Accordingly, because the appellant is beyond the age limitation, this exception does not apply.

Moreover, the appellant does not contend, nor does the evidence show, that she was ordered to active duty or involuntarily ordered to full-time National Guard duty during her period of eligibility.  38 C.F.R. § 21.3041(h).  Accordingly, this exception also does not apply.

At her October 2014 Board hearing, the appellant asserted that she was never notified about the requirements concerning the bars to her receipt of benefits beyond her 31st birthday.  While it is unfortunate that she was not aware of this limitation, the Board notes that persons dealing with the government are generally charged with knowledge of federal statutes and lawfully promulgated agency regulations, regardless of actual knowledge of what is in the regulations or of the hardship resulting from innocent ignorance.  See Jaquay v. West, 11 Vet. App. 67, 73-4 (1998).  Moreover, the VA's failure to furnish a claimant or potential claimant any form or information concerning the right to file a claim or to furnish notice of the time limit for the filing of a claim for educational assistance will not extend the time periods allowed for these actions.  38 C.F.R. § 21.1033(a).

Importantly, the appellant was notified on multiple occasions, including specifically in October 2007, November 2007, and July 2009, that VA regulations generally precluded her from using her DEA benefits after the April 2013 delimiting date.  See VA Certificates of Eligibility dated in October 2007, November 2007, and July 2009.  Additionally, as noted, she continued to receive Chapter 35 benefits for several years following her 31st birthday.  

The Board is sympathetic toward the appellant's well-articulated and sincere arguments presented in her documentation in support of this appeal and in her testimony before the undersigned.  However, as discussed above, the law clearly establishes the eligibility period for the use of Chapter 35 educational assistance benefits.  See 38 U.S.C.A. § 3512; 38 C.F.R. § 21.3041.  The stated purpose of Chapter 35 educational assistance is indeed to provide opportunities for education to children whose education would otherwise be impeded or interrupted by reason of the service-connected disability or death of a parent, and for the purpose of aiding such children in attaining the educational status which they might normally have aspired to and obtained but for the disability or death of such parent.  38 U.S.C.A. § 3500.  However, in enacting laws in support of those goals, Congress set limits on the entitlement to such benefits, including the provisions concerning effective dates which control in this case.  

Unless an individual meets all of the requirements of a particular federal law authorizing monetary benefits, she is not entitled to the benefit.  Indeed the benefit cannot be awarded, notwithstanding incomplete or even erroneous information provided by Government employees, and regardless of extenuating circumstances or claims of fairness.  See, e.g., Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990); Davenport v. Principi, 16 Vet. App. 522 (2002); Harvey v. Brown, 6 Vet. App. 416 (1994).  In other words, unless all of the requirements of a particular law are met, including time limits, a claimant is not entitled to the benefit, regardless of the circumstances. 

Here, the appellant has put forth contentions that are essentially equitable in nature, i.e., that she was not aware of the limitations governing the educational assistance available to her, through no fault of her own, and therefore should be permitted to utilize those benefits outside the ordinarily required time period.  The Board, however, is bound by the statutes and regulations discussed above.  38 U.S.C.A. § 7104(c); 38 C.F.R. § 19.5.  And neither the Board nor the U.S. Court of Appeals for Veterans Claims (Court), as legal bodies of statutory creation, are empowered to grant a claim for benefits solely on an equitable basis.  See 38 U.S.C.A. § 503(b); McCay v. Brown, 9 Vet. App. 183, 189 (1996) (The authority to award equitable relief is committed to the discretion of the Secretary of VA under 38 U.S.C.A. § 503(a) and the Board is without jurisdiction to consider that which is solely committed to the Secretary's discretion).  See also Moffitt v. Brown, 10 Vet. App. 214, 225 (1997) ("[The] Court [and, by extension, the Board] is not a [forum] of equity and cannot provide equitable relief" (Harvey v. Brown, 6 Vet. App. 416, 425 (1994)); cf. Suttmann v. Brown, 5 Vet. App. 127, 138 (1993) (holding that the Board lacks jurisdiction to review the Secretary of VA's exercise of 38 U.S.C.A. § 503(a) to provide equitable relief at his discretion).

It is, however, pertinent to note that the Secretary of Veterans Affairs (Secretary) does have discretionary authority to grant equitable relief in certain circumstances.  See 38 U.S.C.A. § 503(a); McCay, 9 Vet. App. at 189.  While, as noted above, the Board may not act for the Secretary in the exercise of such authority, the appellant may petition the Secretary directly for consideration of equitable relief with respect to her claim.  See 38 C.F.R. § 2.7.

The Board regrets that it cannot render a favorable decision on this matter, however the applicable laws and regulations simply do not provide for extension of the delimiting date for Chapter 35 benefits beyond April 29, 2013.  As this claim must be denied as a matter of law, the benefit of the doubt rule is not for application.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to an extension of the delimiting date for Chapter 35 benefits beyond April 29, 2013 is denied.  



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


